 

 

Cassette +4666-+-4F5 Beer meen ted +40 Paget
Zeb nop
2 Piet. Lf
TAT pr pe " .
iN GLERKS OFFICE
UNITED STATES DISTRICT COURT

DISTRCT OF MASSACHUSEATS PH 12: 03

US. Ol8TRICT coy
DISTRICT OF aoe”

EDWARD JONES,
PLAINTIFF
Vv.

LISA MITCHELL, MICHAEL DEVINE AND
JOHN F. CAMELO CASE No. 16-CV-11666-LTS

DEFENDANT'S.

PLAINTIFF’S MOTION FOR VERBAL ARGUMENTS AND IN-CAMERA REVIEW

 

Now comes the Plaintiff, Edward Jones, pro-se, in the above titled action. Pursuant to F.R.Civ.P. and

Rules of Court. And moves this Court for a hearing date, as well as an opportunity to present verbal

arguments at a “summary judgement” hearing in the above entitled case.

Plaintiff, further, moves this Court for “in-Camera review hearing” prior to any summary judgement

proceedings taking place.
The reasons for the above requests is as follows:
1. Plaintiff is representing self pro-se, he is not incarcerated any longer; therefore, being able
To appear in Court in his own behalf and at his own expense.

2. Verbal arguments is crucial in this case, seeing that there are issues surrounding this case that

pg. 1

 

 
 

 

Case 1:16-cv-11666-LTS Document 171 Filed 11/27/19. Page 2-o0f 2

Are under protective order by this Court that needs to be addressed before the Court prior to

Any “summary judgement” decisions being made in this case.

3. There are issues regarding discovery that should be reviewed; taken into consideration; and, that,
the Court should be made aware of prior to any “summary judgement” decisions being made in this
Case.

4. There are issues surrounding discovery that is noted on the Court’s docket; that has been
Withheld from the Court either intentionally or non-intentionally; that, the Court should be made
Aware of, prior to any “summary judgement” decisions being made in this case.

For the reasons stated above. Plaintiff moves this Court to allow him to present verbal arguments in

“summary judgement” proceedings in this case. At a time and date the Court may schedule.

Date: 11-25-19 Respectfully Submitted,

 

Edward Jones, Pro-Se

69 East Main Street

Norton, Mass 02766

Email: ej4431120@gmail.com

CERTIFICATE OF SERVICE
|, Edward Jones, swear that | served a copy of the forgoing to counsel for Defendant's, Daryl Glazer,

70 Franklin St., suite 600, Boston, Mass 02110, on 11-25-19. /s/ Edward Jones

 

 
